Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the “second recess” is claimed prior to the “first recess”.  This creates confusion in the analysis of the claims.  The Examiner recommends that the Applicant address this issue by either claiming the “first recess” first, or by altering the designation of the first and second recesses.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitation “the second screw is at a position other than a right portion and a left portion of the motor compartment in a circumferential direction about the rotation axis” renders the claim indefinite, as the Examiner is unable to adequately decipher the nature of the claim limitation as well as the scope of the limitation.  At its most basic definition, a motor compartment being split in half would have a left portion and a right portion. As such, there exists no position on the motor compartment “other” than on the left or right portion. In the interest of compact prosecution, the Examiner will interpret this as “the second screw is at a position about the rotation axis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verbrugge, (US 2014/0131059), further shown in “Service Parts List” for catalog number 2804-20 (this document represents a teaching of the current reference)..

Regarding claim 1, Verbrugge discloses: A power tool (Fig. 1, hammer drill 100), comprising: 

a motor (Fig. 5, motor 185 (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) including a stator (Fig. 6, stator 210) and a rotor ([0043], a rotor (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) rotatable relative to the stator about a rotation axis; 

a gear ([0039] – “ the drive mechanism 180 can include a gear assembly”) drivable in response to rotation of the rotor; 

a motor compartment (Fig. 1, upper main body 105.  Also, see item 51, “housing assembly” of the attached “Service Parts List” for catalog number 2804-20) accommodating the motor; 

a rear cover (see Examiner’s Illustration 1.  Also, see item 54, “rotor/end cap assembly” of the attached “Service Parts List” for catalog number 2804-20) covering a rear opening in the motor compartment; 

a gear case (Fig. 1, mode selection portion 120.  Also, see item 53, “gearbox assembly” of the attached “Service Parts List” for catalog number 2804-20) accommodating the gear and covering a front opening in the motor compartment; 

a first screw (see item 13, “screw” of the attached “Service Parts List” for catalog number 2804-20) fastening the rear cover and the motor compartment together; and 

a second screw (see item 14, “screw” of the attached “Service Parts List” for catalog number 2804-20) fastening the motor compartment and the gear case together, the second screw being at a different position from the first screw in a plane orthogonal to the rotation axis (the second screw is forward of the first screw.  This forward position demonstrates that the second screw is in a different position than the first on a plane orthogonal to the rotation axis).

Regarding claim 2, Verbrugge further discloses: the rear cover has a first opening receiving a middle portion of the first screw (Examiner Illustration 2), the motor compartment has 

    PNG
    media_image1.png
    218
    544
    media_image1.png
    Greyscale

Examiner Illustration 2
a first screw hole (see Examiner Illustration 3) receiving a distal end of the first screw, and 

    PNG
    media_image2.png
    266
    429
    media_image2.png
    Greyscale

Examiner Illustration 3
a second opening  (see Examiner Illustration 3) receiving a middle portion of the second screw, and the gear case has a second screw hole (see Examiner Illustration 4) receiving a distal end of the second screw.

    PNG
    media_image3.png
    404
    258
    media_image3.png
    Greyscale

Examiner Illustration 4
Regarding claim 3, Verbrugge further discloses: the motor compartment includes 
a body having an outer surface with a second recess (see Examiner Illustration 5) extending in an axial direction along the rotation axis, and

    PNG
    media_image4.png
    198
    440
    media_image4.png
    Greyscale
 
Examiner Illustration 5


a screw boss protruding outward from the outer surface of the body in a radial direction about the rotation axis, having the second opening, and being in front of the second recess (see Examiner Illustration 5), and 
the rear cover has an outer surface with a first recess extending in the axial direction along the rotation axis (see Examiner Illustration 6), and the first recess is aligned with the second recess and with the second opening in a plane orthogonal to the rotation axis (see Examiner Illustration 6).

    PNG
    media_image5.png
    356
    644
    media_image5.png
    Greyscale

Examiner Illustration 6
Regarding claim 4, Verbrugge further discloses: first screw is above or below a side surface of the motor compartment (see Fig. 2.  There exist numerous portions of the motor compartment surface that can be called a side surface.  Of these potential surfaces, numerous are above or below the claimed screws.).

Regarding claim 5, Verbrugge further discloses: the second screw is at a position other than a right portion and a left portion of the motor compartment in a circumferential direction about the rotation axis  (see Fig. 2).

Regarding claim 6, Verbrugge further discloses: the first screw and the second screw are at substantially equal positions in a vertical direction (see Fig. 2).


Regarding claim 7, Verbrugge further discloses: the first screw and the second screw are below an upper end of the motor compartment (see Fig. 2).

Regarding claim 8, Verbrugge further discloses: a distance between the second screw and the rotation axis is longer than a distance between the first screw and the rotation axis in a radial direction about the rotation axis (see Fig. 2).

Regarding claim 9, Verbrugge further discloses: he first screw and the second screw are parallel to each other (see Fig. 2).

Regarding claim 10, Verbrugge further discloses: the first screw and the second screw are parallel to the rotation axis (see Fig. 2).

Regarding claim 11, Verbrugge further discloses: a plurality of the second screws surround the rotation axis (see “Service Parts List” for catalog number 2804-20).

Regarding claim 12, Verbrugge further discloses: the plurality of second screws are at equal distances from the rotation axis in a radial direction about the rotation axis (while it is difficult to see in the attached Figures, the Examiner owns the tool in question.  It is readily apparent that the screws are in fact spaced equi-distant from the rotation axis.  A photo of the tool (Examiner Illustration 7)
shows each of the four screws spaced along the circular path of the torque adjustment ring.  Note – this photograph merely shows a different view than that of the current art shown in Verbrugge.  The same device is clearly shown in Figure 8).

    PNG
    media_image6.png
    351
    427
    media_image6.png
    Greyscale

Examiner Illustration 7

Regarding claim 13, Verbrugge further discloses: a plurality of the first screws surround the rotation axis (see Fig. 2).

Regarding claim 14, Verbrugge further discloses: the plurality of first screws are four first screws surrounding the rotation axis (see Examiner Illustration 8, Fig. 1 and the included “Service Parts List” for catalog number 2804-20.  Note – this photograph merely shows a different view than that of the current art shown in Verbrugge.  The same device is clearly shown in Figure 8.).

    PNG
    media_image7.png
    511
    572
    media_image7.png
    Greyscale

Examiner Illustration 8

Regarding claim 15, Verbrugge discloses: A power tool (Fig. 1, hammer drill 100), comprising: 

a motor (Fig. 5, motor 185 (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) including a stator (Fig. 6, stator 210) and a rotor ([0043], a rotor (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) rotatable relative to the stator about a rotation axis; 

a motor compartment (Fig. 1, upper main body 105.  Also, see item 51, “housing assembly” of the attached “Service Parts List” for catalog number 2804-20) accommodating the motor; 

a rear cover (see Examiner’s Illustration 1.  Also, see item 54, “rotor/end cap assembly” of the attached “Service Parts List” for catalog number 2804-20) covering a rear opening in the motor compartment; and 

four first screws ((see Examiner Illustration 8, Fig. 1 and the included “Service Parts List” for catalog number 2804-20) fastening the rear cover and the motor compartment together, the four first screws surrounding the rotation axis.

Regarding claim 16, Verbrugge further discloses: two of the four first screws are above the rotation axis (see Examiner Illustration 8), and another two of the four first screws are below the rotation axis (see Examiner Illustration 8),

Regarding claim 17, Verbrugge further discloses:  the four first screws are parallel to one another  ((see Examiner Illustration 8, Fig. 1 and the included “Service Parts List” for catalog number 2804-20).

Regarding claim 18, Verbrugge further discloses:  the plurality of first screws are at equal distances from the rotation axis in a radial direction about the rotation axis  ((see Examiner Illustration 8, Fig. 1 and the included “Service Parts List” for catalog number 2804-20).

Regarding claim 20, Verbrugge discloses: A power tool (Fig. 1, hammer drill 100), comprising: 
a motor (Fig. 5, motor 185 (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) including a stator (Fig. 6, stator 210) and a rotor ([0043], a rotor (the entire motor assembly is described in detail in [0077] and Figs. 23-35.  If necessary, the Examiner will cite to this area of the specification for clarification)) rotatable relative to the stator about a rotation axis; 

a gear ([0039] – “ the drive mechanism 180 can include a gear assembly”) drivable in response to rotation of the rotor; 

a motor compartment (Fig. 1, upper main body 105.  Also, see item 51, “housing assembly” of the attached “Service Parts List” for catalog number 2804-20) accommodating the motor; 

a rear cover (see Examiner’s Illustration 1.  Also, see item 54, “rotor/end cap assembly” of the attached “Service Parts List” for catalog number 2804-20) covering a rear opening in the motor compartment; 

a gear case (Fig. 1, mode selection portion 120.  Also, see item 53, “gearbox assembly” of the attached “Service Parts List” for catalog number 2804-20) accommodating the gear and covering a front opening in the motor compartment; 

a first screw (see item 13, “screw” of the attached “Service Parts List” for catalog number 2804-20) fastening the rear cover and the motor compartment together; the first screw being screwed from a rear (as can be seen in the figures, the contact area between the screw and the driver is at the rear of the screw.  As such, the screws are screwed from the rear of the screw) (see item 13, “screw” of the attached “Service Parts List” for catalog number 2804-20); and 

a second screw fastening the motor compartment and the gear case together (see item 14, “screw” of the attached “Service Parts List” for catalog number 2804-20), the second screw being screwed from the rear (as can be seen in the figures, the contact area between the screw and the driver is at the rear of the screw.  As such, the screws are screwed from the rear of the screw).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge, (US 2014/0131059) in view of Herr, (2019/0240825).



Regarding claim 19, Verbrugge discloses the device of claim 1.

Verbrugge does not explicitly disclose: a fan located frontward from the stator.

Herr teaches: a fan (Fig. 1, fan 38a) located frontward from the stator (Fig. 1, motor 26a).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Verbrugge with the location selection of Herr, thereby combining prior art elements to achieve a predictable result.  This situation represents a simple substitution of one known design feature for another.  Benefits of fan location include optimization of cooling air flow as well as balance of tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731